Case 1:20-cv-24721-UU Document 7-1 Entered on FLSD Docket 11/17/2020 Page 1 of 5




                       A TT A C H M E N T A
 Case 1:20-cv-24721-UU Document 7-1 Entered on FLSD Docket 11/17/2020 Page 2 of 5


                                         R()B1:'R'1'(i.C.&RIt '5'
                                        z'
                                         t1-1'
                                             ()lt.
                                                 N1'tT
                                                     -'
                                                      f ï-l-L .
                                                              ïN'
                                                                .'
                                                                t
                                      4301S Fl--&MlN()()R(7,ïD
                                                         .


                                           SlJI'
                                               l'1:
                                                  '106/111
                                       D,
                                        .
                                        u-IL',F1-
                                                ()RIl3.&33330
                                 R('
                                   )Bl$
                                      'R'
                                        1'
                                         (YR()BI:
                                                'R-l'
                                                    (-xtlUb
                                                          'Y1xzkq'
                                                                 '
                                                                 .(-()5'
                                                                       l
                                          305.666.4663(())
                                          786.371.6816((-)

                                        October 26,2020

VIA ELECTRONIC M AIL
M r.Harold Kirtz,Senior Litigator
FederalTrade Com m ission
Bureau of Consumer Protection
225 Peachtree Street,Suite 15OO
Atlanta,Georgia 30303
TeI:404.656.1357 lFax:404.656.13:9
hkirtz@ ftc.gov
       Re: PotentlàlReceivershlh Concernlhg FederalTrade CommlYsion Matter
Dear Mr. Kirtz:

       Pursuant to our recent discussion, 1 w ould be honored to serve as a court-appointed
Receiver in any future enforcement action broughtby the FederalTrade Commission (''FTC'
                                                                                      ') in
the Southern District of Florida. lam available to serve as a Receiver regarding the matter lhat
the FTC intends to file in the Southern District of Florida in Iate Novem ber, 2020.
       My background is well-sui  ted to serve as a coud-appointed Receiver. A copy of m y
resum e is attached for yourconsideration.
         For the past 18 years, Ihave focused m y practice on FederalCourtequi ty receiverships,
prim arily in South Florida. M uch of my receivership experience has involved boiler rooms and
deceptive telem arketing schem es, including acting as Deputy Receiver in several FTC cases
filed in the Southern District of Florida: (1) Student Debt Docton LLC (a $14 million boiler
room ); (2) Amenban Precious Metals, LLC (a $3F million precious metals boiler room); (3)
Dineshare Nega Medià and Marketing Group, Inc.(a timeshare boilerroom);(4) The Dolce
Group Worldwlde,LLC (a $4 million boilerroom );and (5)Natlbnwlde Connectlbns,Inc.(a $36
million cramming scheme).
       In addition to m y receivership experience with boiler room s, and during the past six
years, I have served as Receiver's counselin an ongoing Securities and Exchange Comm ission
case styled SEC 7. JCS Enterprlbes, Inc, et aL, Case Num ber 14-80468-CV-MiddIebrooks
(S.D.Fla.April7,2014),pending in the Uni
                                       ted States DistrictCourtforthe Southern Districtof
Florida. Specifically,SEC B-JCS Enterpnàes, Inc.involves an $8O million Ponzischeme where,
in parallel crim inalproceedings, four defendants were crim inally convicted for dozens of crim es.
ln this case, the Recei  ver has thus far collected m illions of dollars - nearly thidy percent of
investor Iosses - into the Receivership Estates' account for the benefit of the investor victim s,
and has also sued dozens of indi   vidualand corporate defendants in clawback cases nationwide.

       During the past four years, I have also served as a Coud-appointed Receivership
Consultantin a class action case styled Brandon 16vi9J Ihdivldualy etaj e,PrqèctInvestors,
Inc. d/b/a l?y#/sy; eta/,Case Number 16-CV-80060-Marra (S.D.Fl
                  .                                                  a. February 22, 2016),
 Case 1:20-cv-24721-UU Document 7-1 Entered on FLSD Docket 11/17/2020 Page 3 of 5


M r. Harold Kirtz, SeniorLitigator
October 26, 2020
Page 2 of 2
pending in the United States District Court for the Southern District of Florida. This case
involves an online cryptocurrency exchange that allegedly defrauded custom ers around the w orld
outof m illions of dollars.

      As a Recei ver,my primary goals would be to gather,pursue,preserve,and (ifasked by
the FTC) distribute assets and funds to those rightly entitled to them as efficiently and
economically as possible. As a recent example of m y receivership recovery efforts, I
successfully spearheaded and accom plished the collection by a Receivership Estate of hundreds
of thousands of dollars in prepaid and overpaid taxes from various taxing authoriti
                                                                                  es; such work
was not an easy task and a good exam ple of m y creative and aggressive work to collect
additionalassets for the benefit ofthe Receivership Estate.

        As my resum e indicates, I have an educational and working background in accounting,
finance and real estate w hi  ch provides m e with an understanding necessary to investigate
transactions related to fraudulent activity underlying m ost receivership cases. I am cognizant of
the need to carry out a Receiver's responsibilities and obligations in an expeditious, efficient,
and cost-effective m anner, w hile preserving evidence, both electronic and physical, for any
potentialcrim inalprosecution that m ay arise.

        For Iegal services, if necessary, I would retain Sallah Astarita & Cox, LLC, which is
principally Iocated in Boca Raton, Florida and has offices in New Jersey and New York. The
firm primarily focuses on securities-related matters in State and Federal Courts and has handled
aIItypes of Receiverships, as wellas securities cases in adm inistrative and self-regulatory fora.
The firm 's attorneys have acted as Receivers or Corporate M onitors themselves in several
m atters and/or as counsel for Receivers or Corporate M onitors. Copies of the resum es of
James D. Sallah, Patrick J. Rengstl, and Jeffrey L. Cox from the firm and w ith w hom I have
worked for more than 12 years on several recei            vership cases are attached for your
consideration.
       Forforensic accounting services, if necessary, Iwould retain KapilaMukamal, LLP,C PAS,
forensic and insolvency advisors, a nationally-recogni    zed accounting firm with substantial
experience in forensic accounting, fraud examinations, and taxation concerning Receivership
Estates. A copy of the resum e of founding partner Soneet Kapila, with w hom I have also
worked for m ore than 17 years on m ultiple receiverships, is attached for your consideration.

         If selected, I am prepared to work at the discounted hourly rate of $260.00.
Adm inistrati
            ve assistants and paralegals would bill at discounted hourly rates ranging from
$50.00 to $100.00 depending on the task. In addition,my retained professionals would agree
to discount their standard hourly rates for the benefit of the Receivership Estate and would be
subjectto separately-filed motions to em ploy and approve theirretentions and discounted hourly
rates.

        Thank you again for contacting me and allowing me this opportunity to subm i   t this
proposal. I would be delighted to serve as a court-appointed Receiver in any future FTC
enforcement action. Please do not hesi tate to contact m e with any questions or if you need
additionalinform ation.

Sincerely,

RobertG .Carey

encl:As described
     Case 1:20-cv-24721-UU Document 7-1 Entered on FLSD Docket 11/17/2020 Page 4 of 5


                                          ROBERT G .CAREY
                            4301 SOUTH FLAMINGO ROAD,SUITE 106/111
                                     DAVIE,FLORIDA 33330
                                              (786)371-6813
                                        ROBERT@ ROBERTCAREYLAW.COM
M EMBERSHIPS
 M em ber of the State Bar of Florida
REPRESENTATIVE CASES

  # FEDERAL TRADE COMMISSION V. STUDENT DEBT DOCTOR, LLC, ET AL., CASE NUMBER 17-CV-
    61973-DlMITROULEAS/SNOW . Court Appointed Receiver in deceptive telem arketing scheme
      invol
          ving an estimated 30,000 consumers and Iosses estimated at$13 million.
  # STATE OF FLORIDA,ET AL.V.ABEO INVESTMENTS,LLC,ET AL.jCASE NUMBER 2013-CA-001773-
      16-K,18THJUDICIAL CIR.OF FLORIDA. Counselto Receiverin $11 million dollar Ponzischeme
      in claim s process.
  # BRANDON LEIDEL, INDIVIDUALLY, ET AL.V. PROJECT INVESTORS,INC.D/B/A CRYPTSY,ET AL.,CASE
    NUMBER 16-CV-80060-M ARRA. Court Appointed Deputy Receiver/Receivership Consul   tant in
    cryptocurrency fraud class action.
  # SECURITIES & EXCHANGE COMMISSION V. JCS ENTERPRISES ET AL., CASE No. 14-80468-C1V-
    M IDDLEBROOKS. Counsel for Receiver Jam es D. Sallah, Esq. $8O million dollar Ponzi
    Scheme.
  * FEDERAL TRADE COMMISSION V.AMERICAN PRECIOUS M ETALS ET AL., CASE NO. 11-61072-CIV-
    RNS.Deputy Receiver for Receiver David R.Chase, Esq. Deceptive telem arketing Scheme.
  # FEDERAL TRADE COMMISSION V. TIME SHARE M EGA M EDI A & M ARKETING ET AL.,CASE NO. 10-
    62000-CIV-ZLOCK. Deputy Receiver for Receiver David R . Chase. Deceptive telemarketing
      schem e.
  # FEDERAL TRADE COMMISSION V. THE DOLCE G ROUP W ORLDW IDE, LLC ET AL., CASE NO. 10-
    ZI788-CIV-COOKE/BANDSTRA. Deputy Recei
                                         ver fOr Receiver David R. Chase. Deceptive
    telem arketing scheme.
   # FEDERAL TRADE COMMISSION V.NATIONWIDE CONNECTIONS,INC.ET.,AL.CASE NO.06-80180-ClV-
     RYSKAMP/VITUNIC. Deputy Recei
                                 verfor Receiver David R.Chase.C ram m ing schem e.
   # BASSET V.PRIVATE INVESTMENT PARTNERS,LLP ET AL.,CASE NO.2005 CA 011312 XXX B.
     Deputy Custodian forC ustodian David R.Chase.Theft by broker and brokerage firm .
   # FEDERAL TRADE COMMISSION V. USA BEVERAGES, INC. ET AL., CASE NO. 05-61682-C 1
                                                                                 V-
     LENARD/KLEIN. Deputy Receiver for Receiver David R. Chase. Fraudulent business
     opportuniti
               es schem e.
   # SECURITIES AND EXCHANGE COMMISSION V.SPEAR AND JACKSON,INC.,CASE NO.04-C1V-80354-
    CIV-LENARD. Contractor perform ing forensic accounting for Corporate Monitor Soneet Kapila,
      Kapila & Co. IllegalSales of Securi
                                        ties.
      Case 1:20-cv-24721-UU Document 7-1 Entered on FLSD Docket 11/17/2020 Page 5 of 5



   # SECURITIES AND EXCHANGE COMMISSION V.W ORLD CLASS LIMOUSINES,INC.ET AL.,CASE NO.01-
     7834-CIv-JoRDON. Deputy Receiver for Receiver David R. Chase. Unregistered Offering of
     Securi
          ties.        '
    # FEDERAL TRADE COMMISSION V. AMERITEL PAYPHONE DISTRIBUTORS,INC.ET AL.,CASE NO.00-
     SI4-CIV-GOLD/SIMONTON. Deputy Receiver fOr Receiver David R.Chase. Fraudulent business
     opportunities.


   OTHER EXPERIENCE

UNI
  TED STATES SECURITIES AND EXCHANGE COMMISSION,M iam i, Florida.Internship.Aug.to Dec. 2000.
# Legalresearch,w rote m em oranda, and analyzed docum ents forenforcem ent ofviolations of securities
  Iaw .
# Researched 10(b)5 claims including fraudul
                                           entunregistered securities,sales practice fraud,and stock
   m arket manipulation.
HoN.M ALCOM F. M ARSH,UNI    TED STATES DISTRICT COURT,Portland,Oregon.Externship.M ay to Jun. 2000
# Assisted Iaw clerks in anal yzing and researching criticalissues for decisions
* Drafted opinion interpreting the Fam ily M edicalLeave Act
INDUSTRY M ORTGAGE,LP,Tam pa, Florida.Accountant.Apr.to Jun.1996
# Performed accounting functions related to SEC filings and finalexternalaudit
# Analyzed and com pleted tax returns for Iim i
                                              ted partnership with m ultiple investors across the U.S.
MCCAW CORPORATION, Portland,O regon.Accountant. Jul. 1992 to Dec. 1993
# Di
   scovered and collected pastdue inventory rebates ofover$90,000
# Reconciled generalIedger accounts; created and im plemented regionalbudget
NORRIS AND STEVENS, Portland,O regon. M anager.M ay 1992 to M ar.1994
# Responsible for m anaging,m arketing,and Ieasing apadm ent com plex

 EDUCATION
  K Uni
      versity of M iam iSchoolof Law,RealProperty DevelopmentM aster of Laws, Dec.2001
  * Uni
      versity of M iam iSchoolof Law,Juris Doctor,Dec. 2000
  * Universi
           ty ofSouth Florida, Master ofAccountancy,Aug. 1999
  * University ofFlorida,M asterof RealEstate,Aug.1998
  * University of Florida,Master of Busi
                                       ness Administrati
                                                       on,May 1997
  * Portland State University,BachelorofScience in Accounting,Finance & Psychology,Aug.1994




                                                         2
